PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/860,375
Filing Date: 28 Apr 2020
Appellant(s): Carroll et al.



__________________
Stephen DiLorenzo
Reg. No. 61,572
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 11, 2021.

7/8/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Blok et al. (US Pat. No. 5,651,682). 
As per claims 1-4, 6-8, Blok et al. teaches a set, comprising: six I Ching sticks 12, 14, 16, 18, 20 and 22 (column 2, lines 66-67; column 3, lines 1-9), each I Ching stick defining an elongated body including: first 24, second 28, third 26, and fourth 30 In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See MPEP 2114. In addition to the express teaching of Blok et al. at column 3, lines 14-25, examiner notes that the sticks are separately formed and therefore capable of being manipulated individually with respect to the other sticks).   
With respect to the first indicium, second indicium, third indicium, fourth indicium and fifth indicium, such limitations constitute printed matter. Per MPEP 2111.05, once it See In re DiStefano, 808 F.3d 845, 117 USPQ2d 1267-1268 (Fed. Cir. 2015). If a new and unobvious functional relationship between the printed matter and the substrate does not exist. USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. the critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.  In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983). “[M]ere printed matter cannot impart a patentable feature to a claim” In re Miller, 418 F.2d 1392, 164 USPQ 46 (CCPA 1969). 
The physical configuration of the claimed apparatus in the Gulack invention comprised three key elements: (1) a band, ring, or set of concentric rings; (2) a plurality of individual digits imprinted on the band or ring at regularly spaced intervals; and (3) an algorithm by which the appropriate digits are developed. The court noted that the claims require a particular sequence of digits to be displayed on the outside surface of a band. These digits were functionally related to the band in two ways: (1) the band supports the digits; and (2) there is an endless sequence of digits — each digit residing in a unique position with respect to every other digit in an endless loop (i.e. printed according to a certain formula). The digits exploit the endless nature of the band, and notably, these features are critical to the invention, thus constituting a new and unobvious functional 
Here, the printed matter is not considered to have a new and unobvious functional relationship to the substrate (i.e. stick surfaces). The printed matter serves to merely convey information related to Chinese philosophy and divination. This is distinguishable from the unique – algorithmic based - arrangements of digits in Gulack that provided a mathematical tool for the user. Appellant emphasizes that the orientation of the stick (i.e. which of the first, second, third or fourth side is facing up, or orientation of the stick end faces) determines which information is being conveyed. However, this does not constitute a new and unobvious functional relationship. For example, in Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), the invention was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter on the dice. The claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure. MPEP 2111.05. For dice, the information to be conveyed is based on the orientation of the substrate, similar to the presently claimed sticks. Specifically, the information to be conveyed is based on the indicia of the upward facing side; information associated with indicia on the downward facing side of the dice is not conveyed. However, examiner submits that this type of structural based distinction between the printed matter and substrate that was present in Gulack. 
In sum, there is not a new and unobvious functional relationship between the printed indicia and the substrate it is imprinted thereon and no patentable weight is given to the printed matter in accordance with MPEP 2111.05, In re Lowery and In re Gulack. As the structure of Blok et al. reads on the claimed structure, claims 1-4 and 6-8 are rejected. 


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

4.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blok et al. (US Pat. No. 5,651,682) in view of Patton (US Pat. No. 5,957,452). 
	As per claim 9, Blok et al. teaches wherein the sticks are formed as wood dowels (Fig. 3; column 3,lines 25-26) but does not expressly disclose how the indicia (Yin line 32, changing Yin line 34, changing Yang line 36 and Yang line 38) is formed thereon. However, Patton, directed to the analogous art of I-Ching games, teaches such features as forming indicia via burning to be known in the art (“The indicia ... are ... burned” – column 11, lines 51-53). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to burn the indicia on the sticks for the expected purpose of providing the indicia in a permanent and not easily removed manner, thereby improving .

Response to Arguments
5.	Appellant argues the printed matter on the I-Ching sticks constitutes a functional relationship that is “New and Nonobvious”. Appeal Brief page 10, section ii. According to appellant, a new and nonobvious functional relationship exists “because Blok fails to teach or suggest” such features as indicia on the end faces of the I-Ching sticks. 
Examiner respectfully traverses the asserted legal conclusion. To begin, it is unclear why a prior art reference – Blok - is being used as the basis for establishing a new and nonobvious functional relationship between appellant’s printed matter and substrates. Examiner will focus on MPEP 2111.05 and the legal rationale set forth in the cited precedential cases therein. 
As stated above, if a new and unobvious functional relationship between the printed matter and the substrate does not exist, USPTO personnel need not give patentable weight to printed matter. See In re Lowry, In re Ngai. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.  In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983). Here, the printed matter is not considered to have a new and unobvious functional relationship to the substrate (i.e. stick surfaces). The printed matter serves to merely convey information related to Chinese philosophy and divination. This is distinguishable from the unique – algorithmic based - arrangements of Gulack on a circular band that provided a mathematical tool for the user. Appellant emphasizes that the orientation of the stick (i.e. which of the first, second, third or fourth side is facing up, or orientation of the stick end faces) determines which information is being conveyed. However, this does not constitute a new and unobvious functional relationship. In Ex parte Gwinn, the invention was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter on the dice. The claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure. MPEP 2111.05. For dice, the information to be conveyed is based on the orientation of the substrate, similar to the presently claimed sticks. Specifically, the information to be conveyed is based on indicia of the upward facing side and the information associated with the indicia on the downward facing side of the dice is not conveyed. However, examiner submits that this type of relationship fails to establish a new and unobvious structural based distinction between the printed matter and substrate that was present in Gulack. Notably, appellant’s own arguments recognize that the indicia on the dice of Gwinn failed to establish “a new relation of printed matter to physical structure”. Appeal Brief page 10, lines 9-11.
In conclusion,  Appellant appears to be arguing that positioning indicia on a respective end face of known I-Ching based structures/sticks and using the contents of the printed matter on an end face in combination with other indicia is new and unobvious.  It appears that the appellant is interpreting the printed matter to be a structural component and placing indicia on particular surfaces distinguishes over Blok et al where there is no printed matter on the end faces.  The printed matter/indicia is or may be utilized independently.  This disclosure further shows that the invention is merely conveying information by using printed matter on one surface or a plurality surfaces so that there is no unobvious functional relationship.  Since Appellant has failed to show an unobvious functional relationship between the printed matter and the substrate the 35 USC 102 rejection is deemed proper. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711       

                                                                                                                                                                                                 Conferees:
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711 

                                                                                                                                                                                                       /XUAN M THAI/


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),